Citation Nr: 1743628	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-13 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to March 28, 2013, and in excess of 60 percent thereafter for pulmonary sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1981 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied a rating in excess of 30 percent for pulmonary sarcoidosis.

In January 2014, the Veteran and her spouse testified before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the record.

In October 2014, the Board remanded the case for additional development.  While on remand, the Agency of Original Jurisdiction (AOJ) granted a 60 percent rating for pulmonary sarcoidosis as of March 28, 2013.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38   (1993). Additionally, the Board has characterized the issue on appeal to reflect that a "staged" rating is in effect. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The case now returns to the Board for further appellate review.


FINDINGS OF FACT

1.  For the period prior to March 28, 2013, the Veteran's pulmonary sarcoidosis was manifested by pulmonary involvement with persistent symptoms requiring no more than chronic low dose (maintenance) or intermittent corticosteroids, with a post-bronchodilator forced expiratory volume in one second (FEV-1) of no less than 56 percent, the ratio of forced expiratory volume in one second to forced vital capacity (FEV-1/FVC) of no less than 56 percent predicted, or diffusion capacity of the lung for carbon monoxide (DLCO) of no less than 56 percent predicted.

2.  For the appeal period since March 28, 2013, the Veteran's pulmonary sarcoidosis is manifested by pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control, with a post-bronchodilator FEV-1 of no less than 40 percent predicted, FEV-1/FVC of no less than 40 percent predicted, or DLCO of no less than 40 percent predicted.

3.  The Veteran's pulmonary sarcoidosis did not result in cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, cardiac involvement with chronic congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, or require outpatient oxygen therapy, at any time during the appeal period.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent prior to March 2013, and in excess of 60 percent thereafter for pulmonary sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 6846, 6600 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a February 2011 letter sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and considered.  She has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was also afforded VA examinations in June 2010, September 2012, March 2013, and January 2015 to evaluate the current nature and severity of her pulmonary sarcoidosis.  The Board finds that such examinations are sufficient evidence for deciding the claim as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in January 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2014 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected pulmonary sarcoidosis was solicited, to include the type and frequency of the symptoms she experiences as a result of such disability, the nature of her treatment, and the impact such has on her daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining identified medical records and providing an additional VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board finds there has also been substantial compliance with the Board's October 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the Board the directed the AOJ to obtain the Veteran's updated VA treatment records, afford her an opportunity to submit, or authorize VA to obtain, her private treatment records from Sentra, and afford her a contemporaneous VA examination so as to determine the nature and severity of her pulmonary sarcoidosis.  Thereafter, the AOJ obtained updated VA treatment records and requested in a December 2014 letter that the Veteran submit, or authorize VA to obtain, her records from Sentra; however, she did not respond to such letter.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was also afforded a contemporaneous VA examination in January 2015.  Therefore, the Board finds that there has been substantial compliance with the Board's October 2014 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently service-connected for pulmonary sarcoidosis, evaluated as 30 percent disabling prior to March 28, 2013 under Diagnostic Code 6846, and 60 percent disabling thereafter.  The Veteran filed her current claim for an increased rating in January 2011.  Through her representative, she maintains she is entitled to a higher rating for her disability, at least prior to March 28, 2013, as she claims to have received ongoing corticosteroid therapy since 2011.  See Appellate Brief, pgs. 1-2; see also CAPRI, received December 23, 2014. 

Under Diagnostic Code 6846, sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated 0 percent disabling.  Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Alternatively, sarcoidosis may be rated pursuant to Diagnostic Code 6600 under the rating criteria for chronic bronchitis.  38 C.F.R. § 4.97, Diagnostic Code 6846 ("or rate active disease or residuals as chronic bronchitis (DC 6600) and extra-pulmonary involvement under specific body system involved").  Diagnostic Code 6600 provides ratings for chronic bronchitis based on the results of pulmonary function tests (PFTs).  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70-percent predicted or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40- to 55-percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6600.

In this regard, PFTs are required to rate respiratory conditions except in certain situations, such as when the PFTs are inconsistent with the other clinical evidence of record and the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3).  Further, post-bronchodilator PFT studies should be used except when the results of pre-bronchodilator tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating a disability based on PFTs, post-bronchodilator results should be used unless such results are poorer than the pre-bronchodilator results, in which case the latter should be applied.  38 C.F.R. § 4.96(d)(5).  When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.) so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability. 38 C.F.R. § 4.96(d)(5).  

The Board has considered whether any additional Diagnostic Codes may be applicable in the instant case.  However, in Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), the Court held that when a condition is specifically listed in the rating schedule, it may not be rated by analogy. See also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'"). In the instant case, DC 6846 specifically addresses sarcoidosis and the resulting symptomatology.  Furthermore, 38 C.F.R. § 4.96(a) provides that Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under Diagnostic Codes 6819 and 6820 will not be combined with each other or with Diagnostic Codes 6600 through 6817 or 6822 through 6847.  Further, a single rating will be assigned under the Diagnostic Code, which reflects the predominant disability with elevation to the next higher rating where the severity of the overall disability warrants such rating.  Id.  As noted, Diagnostic Code 6846 provides that such disability may alternatively be rated under Diagnostic Code 6600 as chronic bronchitis.  Therefore, the Board will consider both Diagnostic Codes 6846 and 6600 in evaluating the Veteran's claim for an increased rating for her pulmonary sarcoidosis.

To evaluate the current nature and severity of the Veteran's service-connected pulmonary sarcoidosis, VA afforded her a VA examination in June 2010.  At such time, she reported that she has a cough with sputum, pain, or discomfort over the chest area on exertion, and mild hemoptysis that did not require hospitalization.  She did not have persistent fever and night sweats, and did not require any treatment, but reported that she took Prednisone during flare ups 3 to 4 times a year.  The overall functional impairment of such condition was shortness of breath with exertion and persistent cough. 

On examination, the examiner noted normal gross inspection of the chest and lungs.  He indicated that the Veteran had symmetric breath sounds with no rhonchi, rales, or wheezes, along with a normal expiratory phase.  The examiner found no evidence of any complications associated with the condition such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.  PFTs at the time of the examination showed a pre-bronchodilator FEV-1 of 103 percent predicted and FVC of 112 percent predicted, which the examiner indicated was within normal limits.  As such values were within normal limits, he did not perform a post-bronchodilator test.  Further, the examiner indicated that a DLCO was not performed, as the PFT results were sufficient to evaluate the Veteran's pulmonary status.  A chest X-ray revealed post-inflammatory scarring of the lateral left lung base, but was otherwise negative.  The examiner diagnosed the Veteran with pulmonary sarcoidosis with subjective factors of shortness of breath and frequent cough with objective factors of frequent cough, medication documentation, and scarring in the lungs. 

In an October 2010 VA treatment note, a pulmonologist indicated that the Veteran received short courses of Prednisone to treat her flare-ups.  At such time, the Veteran reported experiencing night sweats, but denied experiencing fever, chills, and weight loss.  In a December 2010 pulmonary outpatient note, the Veteran complained of breathing difficulties for the past six to eight weeks.  She indicated that she needed to use her rescue inhaler more during this period.  The Veteran, however, denied any fever or chills at that time.

The Veteran's spouse submitted a statement in July 2011, in which he detailed his wife's symptoms and functional difficulties.  In the letter, the Veteran's spouse indicated that he observed labored breathing when the Veteran was asleep, and when she went up and down steps at home and at work.  He also indicated that she frequently complained of chest pains and shortness of breath.  He reported that such symptoms have worsened over the last year.

In VA treatment notes dated March and July 2012, the Veteran acknowledged that she had been on Prednisone in the past, but indicated that she disliked its effects and was not sure if it helped her much.  She indicated that she was currently taking Albuterol about twice daily.

The Veteran underwent a subsequent VA examination in September 2012.  At such time, the examiner noted the diagnosis of sarcoidosis, and the Veteran reported breath shortness.  The examiner noted the Veteran's current medications, and indicated that she required the use of inhaled medications such as daily inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  However, he indicated that the Veteran did not require the use of oral or parenteral corticosteroid medications, or outpatient oxygen therapy.  With regard to findings, signs, or symptoms attributable to sarcoidosis, the examiner only indicated that the Veteran experienced fatigue on exertion and, per X-ray, she had stage 1 sarcoidosis as reflected by bihilar lymphadenopathy.  No other systems were affected by her sarcoidosis, and there were no cardiopulmonary complications.  It was also noted that the Veteran had an inactive bacterial lung infection that was manifested by fever and night sweats.  Her PFT showed a pre-bronchodilator FEV-1 of 82 percent predicted and FEV-1/FVC of 73.3 percent predicted, with FEV-1 most accurately reflecting her current pulmonary function.  Although the examination report does not contain any post-bronchodilator PFT results, the examiner indicated that a post-bronchodilator was not needed as the Veteran's FEV-1 result exceeded 81 percent predicted.  Additionally, the examiner indicated that DLCO testing was not performed, as it was not indicated for the Veteran's condition.  He further stated that the Veteran's sarcoidosis did not impact her ability to work.

In March 2013, the Veteran's treating physician at the Hampton VA Medical Center started her on 40 milligrams of Prednisone per day.
	
VA also afforded the Veteran a VA examination in March 2013 and a PFT evaluation the following month.  On the day of the examination, the examiner indicated that the Veteran required the use of inhaled medications such as daily inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  However, he indicated that the Veteran did not require the use of oral or parenteral corticosteroid medications, or outpatient oxygen therapy.  Upon examination, it was noted that she was asymptomatic and did not any exhibit any symptoms of sarcoidosis.  In April 2013, it was noted that the Veteran had a history of sarcoidosis with a nonproductive cough and wheezing, and was on Prednisone, Symbicort, and Albuterol.  Her pre-bronchodilator PFT showed a FEV-1 of 78 percent predicted and FEV-1/FVC of 89 percent predicted.  Her post-bronchodilator FEV-1 was 85 percent predicted and FEV-1/FVC was 93 percent predicted.  The examiner indicated that the baseline spirometry at most demonstrated a mild drop in FEV-1 to 78 percent, but FEV-1/vital capacity ratio was normal at 72 percent and with positive bronchodilator response with reversal.  It was noted that FEV-1 most accurately reflected the Veteran's current pulmonary function.  The examiner determined that such findings were indicative of mild reversible obstructive lung disease.

In a September 2014 VA endocrinology progress note, an endocrinologist diagnosed the Veteran with pulmonary sarcoidosis with progressive pulmonary densities and increasing shortness of breath.  The endocrinologist indicated that the Veteran had symptoms of fatigue, fever, and sweats.  However, her weight was stable.  The endocrinologist indicated that the Veteran was on chronic corticosteroid therapy, at 30 milligrams per week.

In a December 2014 VA endocrinology note, the Veteran's endocrinologist indicated that the Veteran was on chronic corticosteroid therapy at 25 milligrams daily with plans for tapering 5 milligrams per week.  Additionally, the endocrinologist indicated that the Veteran has been on corticosteroid therapy for three years and may need weeks to months of low dose glucocorticoid therapy to allow for adrenal recovery.

Thereafter, the Veteran underwent a VA examination in January 2015, at which time, the examiner observed that the Veteran had sarcoidosis and restrictive lung disease manifested by mild restriction on PFTs.  She took Prednisone 20mg/day, Symbicort, Proventil, and Mometasone.  In August 2014, she had been hospitalized for bronchitis with underlying pathology of sarcoidosis.  She improved and was discharged on Prednisone taper with Albuterol to use as needed.  It was again noted that the Veteran required chronic low dose (maintenance) corticosteroids, as well as daily inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  She did not require outpatient oxygen therapy.  

The examiner noted that the Veteran's symptoms included cough, shortness of breath, inspiratory pleuritic discomfort, stable lung infiltrates, pulmonary involvement, and night sweats.  It was noted that she had Stage 3 sarcoidosis as reflected by bilateral pulmonary infiltrates.  No other systems were affected by her sarcoidosis, and there were no cardiopulmonary complications.  The examiner noted that a radiological scan of the Veteran's chest, which was conducted in September 2014, indicated that her sarcoidosis was inactive and not progressive in nature.  PFTs from November 2014 revealed a pre-bronchodilator FEV-1 of 69 percent predicted, FEV-1/FVC of 82 percent predicted, and DLCO of 43 percent predicted.  Her post-bronchodilator FEV-1 was 68 percent, FEV-1/FVC was 78 percent predicted.  It was noted that DLCO most accurately reflected the Veteran's current pulmonary function.  

The examiner stated that the Veteran's sarcoidosis did not result in cor pulmonale or cardiac involvement with congestive heart failure.  She further indicated that such did not require systemic high dose (therapeutic) corticosteroids for control, but did require chronic low dose (maintenance) or intermittent corticosteroids.  There was no progressive pulmonary disease.  It was noted the Veteran reported fever and night sweats, but there had been no weight loss.  Further, she noted that recent treatment records indicated that the Veteran's sarcoidosis was inactive.  With regard to the effect on the Veteran's daily life, the examiner observed that the Veteran indicated that she slept poorly, but also had sleep apnea, and her shortness of breath made it difficult to walk extended distances.  It was further noted that she was asymptomatic while sitting at work, but did limit walking due to shortness of breath, and did not use the steps at all.
	
Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent prior to March 28, 2013, and in excess of 60 percent thereafter for pulmonary sarcoidosis under Diagnostic Codes 6846 or 6600.  

With respect to the period prior to March 28, 2013, the Board finds that the currently assigned 30 percent rating adequately contemplates the Veteran's symptomatology.  In this regard, the Board notes that, under Diagnostic Code 6846, a rating in excess of 30 percent requires a finding of pulmonary involvement requiring systemic high dose corticosteroids for control for a 60 percent rating, while a 100 percent rating requires evidence of cor pumonale, cardiac involvement with congestive heart failure or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  However, as the evidence suggests that the Veteran required no more than chronic low dose or intermittent corticosteroids during this period, and did not have cor pumonale or cardiac involvement with congestive heart failure or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, a rating in excess of 30 percent is not warranted.  

Moreover, with respect to Diagnostic Code 6600, the evidence for the period prior to March 28, 2013 does not contain a FEV-1 of less than 56 percent predicted, FEV-1/FVC of less than 56 percent predicted, or DLCO of less than 56 predicted.  There is no evidence that the Veteran has a maximum exercise capacity less than 15 ml/kg/min oxygen consumption or has cor pulmonale.  The record also does not indicate any instances of right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or the need for outpatient oxygen therapy.  Consequently, a rating in excess of 30 percent for the Veteran's service-connected sarcoidosis is not warranted under Diagnostic Code 6600.

For the period since March 28, 2013, the Board finds that a rating in excess of 60 percent for pulmonary sarcoidosis is not warranted under Diagnostic Code 6846.  There is no evidence of cor pumonale or cardiac involvement with congestive heart failure or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, which would entitle her to a higher rating under Diagnostic Code 6846.  In this regard, the Board acknowledges that the September 2014 VA endocrinology progress note indicated the presence of progressive pulmonary densities.  However, as indicated in the January 2015 VA examination report, a radiological scan of the Veteran's chest, which was conducted in September 2014 indicated that her sarcoidosis was inactive and not progressive in nature.  Moreover, the available medical evidence does not show that the Veteran experienced any weight loss, an element of the 100 percent rating under Diagnostic Code 6846, during the appeal period.  As such, the Veteran is not entitled to a rating in excess of 60 percent for her sarcoidosis under such Diagnostic Code.

With respect to Diagnostic Code 6600, the evidence does not contain a FEV-1 of less than 40 percent predicted, FEV-1/FVC less than 40 percent predicted or DLCO less than 40 predicted.  In this regard, the Board notes that the January 2015 VA examination report contains a PFT from November 2014 that shows a DLCO of 43 percent predicted.  Under Diagnostic 6600, a DLCO of 43 percent predicted is consistent with the assigned rating of 60 percent.  Additionally, the medical evidence does not indicate that the Veteran has a maximum exercise capacity less than 15 ml/kg/min oxygen consumption, has cor pulmonale or has right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or the need for outpatient oxygen therapy.  Therefore, the Veteran is not entitled to a rating in excess of 60 percent for her sarcoidosis under Diagnostic Code 6600.

Furthermore, as there is no extra-pulmonary involvement due to the Veteran's pulmonary sarcoidosis, consideration under other Diagnostic Codes referable to other specific body systems is not indicated.

In assessing the severity of the Veteran's disability, the Board has considered the Veteran's assertion regarding her symptoms, to include shortness of breath and wheezing, as well as her husband's statements regarding her symptoms and resulting limitations, which they are competent to provide.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's history and reported symptoms have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Specifically, as the Veteran's sarcoidosis is rated based on PFTs under Diagnostic Code 6600, such contemplates the difficulty resulting from decreased lung capacity, which includes the Veteran's aforementioned symptoms and limitations.  As such, while the Board accepts the Veteran's and her husband's testimony with regard to the matters they are competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected pulmonary sarcoidosis.

To the extent the Veteran believes that her prescription medications qualify as systemic high dose (therapeutic) corticosteroids for control, the Board notes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of their personal knowledge, they are not competent to opine on matters that require specialized knowledge or training, such as providing an opinion as to the severity of her condition under the relevant diagnostic codes.  See Layno, supra.  As the Veteran is not competent to offer an opinion as to the nature of her medications.  

Additionally, while the Board acknowledges the Veteran's representative's contention that the Veteran is entitled to at least a 60 percent rating prior to March 28, 2013 in light of evidence indicating she was prescribed Prednisone since 2011, the Board is unpersuaded by such argument.  Here, the medical evidence indicates that the Veteran's pulmonary sarcoidosis prior to March 28, 2013, required at most, low dose or intermittent corticosteroids, which is consistent with the assigned 30 percent rating.  In this regard, although the Veteran's representative cited to a December 2014 endocrinology note indicating that the Veteran was on chronic corticosteroid therapy since 2011, the Board finds that the evidence suggests that such therapy was intermittent in nature and used to treat the Veteran during flare-ups.  See October 2010 VA treatment note.  Further, the Board cites to the Veteran's comments from March and July 2012 in which she expressed a dislike for Prednisone and indicated that she was using only Albuterol to control her symptoms.  Moreover, the VA examinations conducted during the relevant time period failed to find that her use of Prednisone was considered a systemic high dose (therapeutic) corticosteroid that was required for control.  Therefore, the Board finds that at no time prior to March 28, 2013, does the evidence show that the Veteran's pulmonary sarcoidosis required systemic high dose (therapeutic) corticosteroids for control to warrant a higher rating under Diagnostic Code 6846.  

Furthermore, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent prior to March 28, 2013, and in excess of 60 percent thereafter for pulmonary sarcoidosis.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and her increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A rating in excess of 30 percent prior to March 28, 2013, and in excess of 60 percent thereafter for pulmonary sarcoidosis is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


